                                                     UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF OHIO
                                                          WESTERN DIVISION

____________________________________
                                     )
IN RE THE WENDY’S COMPANY            )                                        Case No. 1:16-cv-1153
SHAREHOLDER DERIVATIVE ACTION )                                               Judge Timothy S. Black
____________________________________ )


                            ORDER GRANTING PLAINTIFF GRAHAM’S MOTION
                               TO APPOINT LEAD COUNSEL (Doc. 18) and
                               DENYING PLAINTIFF CARACCI’S MOTION
                                 TO APPOINT LEAD COUNSEL (Doc. 17)

                                                               I.   INTRODUCTION

              Before the Court are competing motions to appoint lead counsel, and to

consolidate related cases, filed by Plaintiffs James Graham (Doc. 18) and Thomas

Caracci (Doc. 17).

              Plaintiffs Graham and Caracci—shareholders of Nominal Defendant The Wendy’s

Company (“Wendy’s”)—both filed separate shareholder derivative lawsuits alleging that

the Individual Defendants—various current and former officers and directors of

Wendy’s—breached their fiduciary duties to the company and its shareholders with

regard to credit card data breaches that occurred at Wendy’s franchised restaurants.1

Graham and Caracci then filed competing motions asking the Court to consolidate the




                                                            
1
 Graham’s Complaint is filed in this action at Doc. 1 (“Graham Complaint”). Caracci’s
Complaint was filed under seal in Case No. 1:17-cv-192 at Doc. 3 (“Caracci Complaint”).  
Graham and Caracci actions and appoint their respective attorneys as lead counsel.

(Docs. 17, 18).2

              After the Individual Defendants moved to dismiss the Graham Complaint, the

parties agreed that the actions should be consolidated and requested that the Court

suspend all deadlines in both cases and enter a consolidated briefing schedule. (Doc. 28).

The Court granted the parties’ request and entered an Order suspending (1) the Individual

Defendants’ deadline to file a motion to dismiss the Caracci Complaint, and (2) Graham’s

deadline to respond to the Individual Defendants’ motion to dismiss the Graham

Complaint. (Doc. 23 at 2). The Order provided the following schedule:

              i)             within forty-five (45) days after entry of an Order consolidating the
                             Graham Action and appointing lead counsel, lead counsel for the
                             consolidated action shall either file a consolidated complaint on
                             behalf of Plaintiffs (the “Consolidated Complaint”) or designate
                             either the Graham Complaint or the Caracci Complaint as the
                             operative complaint for the consolidated derivative action;

              ii)            the Individual Defendants and Wendy’s shall answer, plead, or
                             otherwise respond to the Consolidated Complaint or designated
                             operative complaint within forty-five (45) days after it is filed;

              iii)           Plaintiffs’ opposition to any motion by Defendants directed at the
                             Consolidated Complaint shall be done within forty-five (45) days
                             after the filing of that motion; and

              iv)            any reply to Plaintiffs’ opposition shall be due within thirty (30)
                             days after Plaintiffs’ opposition is filed.

(Doc. 23 at 2-3).




                                                            
2
 Graham requests appointment of the law firms Strauss & Troy and Faruqi & Faruqi (“Graham’s
Counsel”). Caracci requests appointment of attorney Richard Norton and the law firms Kahn
Swick & Foti, LLC and Newman Ferrara LLP (“Caracci’s Counsel”).
                                                               2
 
       The Court has already granted the parties’ motions to the extent they requested

consolidating the Graham and Caracci Actions. (See Dkt. 3/30/18 Notation Order).

At this juncture, the Court must decide whether to appoint Graham’s Counsel or

Caracci’s Counsel as lead counsel in this shareholder derivative litigation.

       Also before the Court is Graham’s motion for preliminary approval of a settlement

agreement. In August, 2017, counsel for Nelson Coahn (“Coahn’s Counsel”)—another

shareholder who had previously issued a shareholder demand pursuant to Del. Ch. Ct. R.

23.1—contacted Graham’s Counsel and Caracci’s Counsel to propose an arrangement

whereby their respective law firms would coordinate and work together as equals, in

connection with efforts to explore the potential for, and possibly reach, a settlement on

terms that would benefit the company. (Doc. 40-2 at ¶ 6). Graham’s Counsel agreed

with Coahn’s Counsel to work together as equals; Caracci’s Counsel did not. (Id. at ¶ 7).

       On February 12, 2018, Graham’s Counsel and Coahn’s Counsel participated in a

mediation in Atlanta, Georgia. (Doc. 37 at 1). Graham and Coahn eventually reached an

agreement to settle the litigation on behalf of the shareholders and Defendants. (Id.; Doc.

38). Graham has moved for preliminary approval of that settlement (Doc. 41); Caracci

opposes preliminary approval and has requested to be relieved from the mediation

privilege in order to explain his opposition (Doc. 42).

                                   II.    STANDARD

       It is well established that the Court may appoint a leadership structure of

plaintiffs’ counsel to coordinate the prosecution of complex litigation. In re Bendectin

Litigation, 857 F. 2d 290, 297 (6th Cir. 1988). The decision regarding appointment of

                                             3
 
lead counsel is within the discretion of the Court. In re Gas Natural Inc., No. 1:13-cv-

02805, 2014 U.S. Dist. LEXIS 191536, at * 5 (N.D. Ohio March 7, 2014). The principle

that guides the Court in selecting lead counsel is who “will best serve the interest of the

plaintiffs.” Id. (citation omitted). Some factors that courts traditionally consider when

appointing a leadership structure in shareholder derivative actions include: (1) the quality

of the pleadings; (ii) the vigorousness of the prosecution; (iii) the shareholder plaintiffs

that have the largest economic stake in the litigation; and (iv) the competence of counsel.

Id. (citing Fed. R. Civ. P. 23(g)).

       Courts have outlined additional factors to consider when ruling on competing

motions for lead counsel, including:

              the quality of the pleading that appears best able to represent
              the interests of the shareholder class and derivative plaintiffs;
              the relative economic stakes of the competing litigations in
              the outcome of the lawsuit (to be accorded “great weight”);
              the willingness and ability of all contestants to litigate
              vigorously on behalf of an entire class of shareholders; the
              absence of any conflict between larger, often institutional,
              stockholders and smaller stockholders; the enthusiasm or
              vigor with which the various contestants have prosecuted the
              lawsuit; competence of counsel and their access to resources
              necessary to prosecute the claims at issue.

Kubiak v. Barbas, Case No. 3:11-cv-141, 2011 U.S. Dist. LEXIS 65903, at ** 5-6

(S.D. Ohio June 14, 2011) (citing Hirt v. United States Timberlands Serv. Co., No.

19575, 2002 Del. Ch. LEXIS 89, at * 5 (Del. Ch. July 3, 2002)).




                                              4
 
                                     III.   ANALYSIS

       A.       Lead Counsel.

       The majority of factors the Court is to consider do not favor any particular

attorney or law firm. All of the attorneys seeking appointment have exceptional

credentials and extensive experience litigating complex civil cases. All of the attorneys

seeking appointment have impressive resumes, experience in prosecuting derivative

lawsuits, access to the resources necessary to prosecute the claims at issue, and possess

the desire, and ability, to litigate this case on behalf of the plaintiffs. However, the

parties have requested the Court to choose, so it must do so.

       The Court finds that the circumstances of this case narrowly favor appointing

Graham’s Counsel.

       First, Graham’s Counsel has made an effort to be inclusive in this litigation by

working together with Coahn’s Counsel (and agreeing to work Caracci’s Counsel). This

Court has previously recognized counsel’s ability to make inclusive efforts on behalf of

all plaintiffs is an “essential attribute” for lead counsel. Kubiak, 2011 U.S. Dist. LEXIS

65903 at * 9.

       Second, the Court is particularly impressed with the Faruqi firm because of its

experience in In re The Home Depot, Inc. Shareholder Derivative Litigation, Lead Case

No. 1:15-cv-2999-TWT (N.D. Ga.) (“Home Depot Derivative Action”). In the Home

Depot Derivative Action, the Faruqi firm, as co-lead counsel, reached an agreement-in-

principle with the defendants whereby Home Depot will adopt and/or maintain various

corporate governance reforms pertaining to data security. (Doc. 18 at 14). Graham’s
                                               5
 
Counsel represents this was the first settlement ever achieved in a data breach

shareholder derivative lawsuit. (Doc. 40 at 7). One news organization has recognized

that the settlement in the Home Depot Derivative Action “may be a good corporate

security governance improvement blueprint for other companies.” (See Doc. 18-3 at 2).

The Court finds the Faruqi firm’s experience in the Home Depot Derivative Action to be

relevant and helpful to this case in light of the fact that both the Graham Complaint and

the Caracci Complaint request an Order directing Wendy’s to reform its corporate

governance.

              Third, and similarly, the Court is impressed with the expert retained by Graham’s

Counsel. Specifically, Graham’s Counsel retained Robert E. Anderson, Jr., a

cybersecurity expert, for the purpose of assisting the parties in navigating the issues

involved in this case as well as devising crucial corporate governance reforms intended to

improve Wendy’s data security policies and procedures. (Doc. 18 at 16; Doc. 18-4). The

Court is impressed by Mr. Anderson’s experience as a former national security executive

with the FBI, and finds that this experience will be helpful to the corporate governance

relief requested by both plaintiffs.

              The main argument in support of appointing Caracci’s Counsel is that Caracci’s

Counsel served a pre-lawsuit Section 220 demand for records on Wendy’s prior to filing

its complaint, whereas Graham’s Counsel did not.3 Caracci’s Counsel argues that their


                                                            
3
  A “Section 220 demand” refers to 8 Delaware Code Ann. § 220(b), which provides, “[a]ny
stockholder, in person or by attorney or other agent, shall, upon written demand under oath
stating the purpose thereof, have the right during the usual hours for business to inspect for any
proper purpose,” inter alia, the corporation’s “books and records.”
                                                               6
 
ability to review Wendy’s books and records while preparing the Caracci Complaint

gives their pleading a meaningful advantage over the Graham Complaint. (See Doc. 17-1

at PID # 225-228). Specifically, Caracci’s Counsel argues the Caracci Complaint more

adequately pleads demand futility.4 (Id.) This argument is not availing. The Court

acknowledges that, in some instances, a complaint that recites facts obtained from a

Section 220 demand may be superior to a complaint that does not. See In re CytRx Corp.

Stockholder Derivative Litig., Case No. 11800-VCMR, 2017 Del. Ch. LEXIS 27, at * 11-

12 (Del. Ch. Feb. 22, 2017). However, the Court does not put great weight in any

differences between the Caracci Complaint and the Graham Complaint at this stage,

because the Court’s prior order—requested by all parties—allows whoever is designated

as lead counsel to file a new, consolidated pleading on behalf of the Plaintiffs. (Doc. 23

at 2-3).

              B.             Settlement Approval.

              Also pending before the Court is the motion for preliminary settlement approval

filed by Graham’s Counsel. (Doc. 41). The motion asks the Court to preliminarily

approve the settlement negotiated by Graham’s Counsel, Coahn’s Counsel, and the

Defendants, to provide notice to other shareholders, and to schedule a settlement hearing.




                                                            

4
 Under Delaware law, a stockholder plaintiff asserting derivative claims must plead that he or
she made a demand on the board to investigate potential wrongdoing prior to filing the derivative
action, or show that such demand should be excused as futile. Del. Ct. Ch. R. 23.1(a). The
Federal Rules of Civil Procedure require a plaintiff to “state with particularity” the reasons
demand would be futile. Fed. R. Civ. P. 23.1(b)(3).
                                                               7
 
       The Court finds the motion for settlement approval to be premature and DENIES

the motion without prejudice. Specifically, the Court’s June 12, 2017 Order, which was

agreed to by the parties, requires the attorneys appointed as lead counsel to “file a

consolidated complaint on behalf of Plaintiffs (the ‘Consolidated Complaint’) or

designate either the Graham Complaint or the Caracci Complaint as the operative

complaint for the consolidated derivative action.” (Doc. 23 at 2). The Court finds that

having one operative complaint would assist the Court in determining whether the

proposed settlement merits preliminary and/or final approval. The Court additionally

finds that having one operative complaint would assist the shareholders receiving notice

of proposed settlement in evaluating the agreement and deciding whether or not to object.

       Accordingly, as required by this Court’s prior order, within 45 days Graham’s

Counsel shall file (or designate) the operative complaint. Within 14 days of that filing or

designation, Graham shall file an amended motion for preliminary settlement approval to

reflect the filing of the operative complaint.

       Finally, before the Court is Caracci’s motion for leave to file a response to Mr.

Graham’s motion for preliminary approval of settlement under seal and for relief from

the mediation privilege. (Doc. 42). Caracci argues that, based on his counsel’s

participation in a mediation process with Graham’s Counsel and counsel for the

Defendants, he has reason to believe the settlement reached between Graham and

Defendants is the product of collusion. (Doc. 42-1 at 5).

       Caracci’s motion (Doc. 42) is DENIED as moot in light of the Court’s denial of

Graham’s motion for preliminary approval. The Court notes, however, that Caracci is

                                                 8
 
entitled to present his arguments regarding collusion to the Court so that the Court may

properly determine whether the proposed settlement is appropriate for preliminary

approval. Because the Court cannot conclude from the parties’ briefings whether the

information Caracci seeks to submit is covered by the mediation privilege, and whether

the privilege should apply, the Court will review Caracci’s opposition in camera.

Pursuant to S.D. Ohio Civ. R. 7.2(a)(2), Caracci shall submit his opposition to the Court

under seal for in camera review 21 days after service of Graham’s amended motion for

preliminary approval (and Caracci shall contemporaneously file a notice that he has done

so).

                                    IV.   CONCLUSION

       For the foregoing reasons:

       (1)   Plaintiff Graham’s motion to appoint lead counsel (Doc. 18) is
             GRANTED;

       (2)   Plaintiff Caracci’s motion to appoint lead counsel (Doc. 17) is DENIED;

       (3)   The law firms Strauss Troy and Faruqi and Faruqi are appointed as lead
             counsel;

       (4)   Within forty-five (45) days, lead counsel shall either file a consolidated
             complaint or designate the Graham Complaint as the operative pleading for
             this consolidated derivative action;

       (5)   The Individual Defendants and Wendy’s shall answer, plead, or otherwise
             respond to the consolidated complaint within forty-five (45) days after it is
             filed (or designated);

       (6)   Plaintiffs’ opposition to any motion by Defendants directed at the
             consolidated complaint shall be due within forty-five (45) days after filing
             of that motion;

       (7)   Any reply to Plaintiffs’ opposition shall be due within thirty (30) days after
             Plaintiffs’ opposition is filed;

                                            9
 
        (8)    Defendants’ Motion to Dismiss Plaintiff Graham’s Complaint (Doc. 9) is
               DENIED AS MOOT;

        (9)    Plaintiff Graham’s motion for settlement approval (Doc. 41) is DENIED
               as premature; Plaintiff Graham shall file an amended motion for settlement
               approval within 14 days of filing or designating the operative pleading in
               this consolidated action; and

        (10)   Plaintiff Caracci’s motion to file under seal and for relief from the
               mediation privilege is DENIED as moot. If and when Plaintiff Graham
               files an amended motion for preliminary settlement approval, Plaintiff
               Caracci shall submit his opposition to the Court for in camera review and
               file a notice that he has done so.


        IT IS SO ORDERED.

Date:          12/17/18                              /s/ Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge
 




 

 

 

 

 

 

 

 

 

                                                                                             




                                            10
 
